Citation Nr: 0415798	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  03-22 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date for the grant of service 
connection for hearing loss prior to April 1, 2001.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Havelka, Counsel




INTRODUCTION

The veteran's active military service extended from January 
1951 to September 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  

In a written statement dated July 2003 the veteran asserted 
what can be construed as informal claims for entitlement to 
service connection for tinnitus, and the residuals of an 
appendectomy, as well as what appears to be a claim to reopen 
his claim for a dental disorder.  These issues have not been 
adjudicated by the RO and are not properly before the Board 
at this time.  These claims are referred to the RO for action 
deemed appropriate.  


FINDINGS OF FACT

1.  The veteran submitted a written statement which was a 
claim for entitlement to service connection for hearing loss 
and was received at the RO on April 1, 2001.  

2.  Private audiology testing dating from June 1993 reveals 
that the veteran had bilateral hearing loss.

3.   A VA audiogram dated in March 2002 revealed that the 
veteran had bilateral hearing loss related to military 
service.  


CONCLUSION OF LAW

The criteria for an effective date prior to April 1, 2001, 
for the grant of service connection for hearing loss have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.114, 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2003).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the applications.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The RO provided the veteran the required 
notice with respect to the claim for service connection for 
hearing loss in a letter dated May 2002.  Upon the grant of 
service connection, the veteran disagreed with the effective 
date assigned.  However, 38 U.S.C.A. § 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate this newly raised issue.  
VAOPGCPREC 8-03; 69 Fed. Reg. 25180 (2004).

The United States Court of Appeals for Veteran Claims (Court) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable rating decision on a claim for VA benefits.  
Again, the initial notice provided to the appellant was in 
May 2002 which is prior to the September 2002 rating decision 
which granted service connection for hearing loss.  

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained all the relevant records 
related to the appellant's claim and the veteran has been 
accorded a hearing before the Board.  Therefore, the duty to 
notify of inability to obtain records does not arise in this 
case.  Id.  Thus, VA's duty to assist has been fulfilled. 

II.  Effective Date

A September 2002 rating decision granted service connection 
for bilateral hearing loss and assigned an effective date for 
service connection of April 1, 2001.  The veteran disagreed 
with the effective date assigned.  Initially, the veteran 
claimed that the proper effective date for service connection 
for hearing loss should be the date of his separation from 
military service in 1954.  Subsequently, he has claimed that 
he is entitled to an effective date of June 1, 1999 because 
of a change in applicable VA regulations.  

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A § 5110(a); 38 C.F.R. § 
3.400.

Under 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i), the 
effective date of an award of direct service connection shall 
be the day following separation from active service or date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim, 
or date entitlement arose, whichever is later.  In pertinent 
part, under 38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(b)(2)(ii), the effective date of an award of 
presumptive service connection shall be the date entitlement 
arose, if claim is received within 1 year after separation 
from active duty; otherwise, date of receipt of claim, or 
date entitlement arose, whichever is later.

The evidence reveals that the veteran served in the Air Force 
from January 1951 to September 1954.  The veteran's service 
medical records do not reveal any indication that the veteran 
had any complaints of, or treatment for, hearing loss during 
service.  On the veteran's September 1945 separation 
examination his hearing was evaluated as normal by whispered 
voice testing.  The veteran submitted a series of private 
audiology reports dated from 1993 to 1998.  These reports 
showed that the veteran had some degree of hearing loss.  In 
March 2003 a VA audiology examination of the veteran was 
conducted.  The examination report indicated that the veteran 
had bilateral hearing loss which was "as likely as not 
related to military noise exposure."

The veteran filed a claim for service connection for hearing 
loss which was received at the RO on April 1, 2002.  A 
September 2002 rating decision granted service connection for 
the veteran's hearing, effective from April 1, 2001, and a 50 
percent disability rating was assigned from that date, which 
is one year prior to the date of receipt of the veteran's 
claim for service connection.  

The veteran disagrees with the effective date of April 1, 
2001 assigned for the grant of service connection for hearing 
loss.  He believes that he is entitled to an effective date 
earlier than the assigned date.  

As noted above, the effective date of an award based on an 
original claim for disability compensation the day following 
separation from active service or date entitlement arose if 
claim is received within 1 year after separation from 
service; otherwise, the effective date of the award will be 
the date of receipt of claim, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(b)(2)(i).

In the instant case, the veteran did not file a claim for 
entitlement to service connection for hearing loss until 
April 1, 2002, more than one year following service 
discharge.  Accordingly, the earliest date for the grant of 
service connection for hearing loss will be the date of 
receipt of claim, or the date entitlement arose, whichever is 
later.  There is no medical evidence of any hearing loss 
until almost four decades after service discharge when a 
private audiology report dated in June 1993 showed bilateral 
hearing loss; however, there was no competent medical 
evidence linking the veteran's current hearing loss to 
military service until the March 2002 VA examination report.  
Therefore, the date entitlement arose, is March 2002, as this 
is the first date that objectively shows that the veteran's 
bilateral hearing loss was related to his military service.  
Based on the evidence of record and the applicable law and 
regulations the effective date for the grant of service 
connection for the veteran's hearing loss cannot be before 
April 1, 2002, the date that his claim was received at the 
RO, as this date is later than the date entitlement arose.  

The Board notes that the RO assigned an effective date of 
April 1, 2001 for the grant of service connection for the 
veteran's hearing loss.  This is one year prior to the date 
that the veteran's claim was received at the RO.  In support 
of the assignment of this date the RO has referred to 
38 C.F.R. § 3.114 (erroneously at times as section 3.344) 
relating to a change in law or VA regulation.  The applicable 
regulation states that where compensation is awarded pursuant 
to a liberalizing law, or a liberalizing VA regulation, 

the effective date of such award or 
increase shall be fixed in accordance 
with the facts found, but shall not be 
earlier than the effective date of the 
act or administrative issue.  Where  . . 
. compensation . . . is awarded or 
increased pursuant to a liberalizing law 
or VA issue which became effective on or 
after the date of its enactment or 
issuance, in order for a claimant to be 
eligible for a retroactive payment under 
the provisions of this paragraph the 
evidence must show that the claimant met 
all eligibility criteria for the 
liberalized benefit on the effective date 
of the liberalizing law or VA issue and 
that such eligibility existed 
continuously from that date to the date 
of claim or administrative determination 
of entitlement.  

38 C.F.R. § 3.114(a).  The regulation further states that if 
"a claim is reviewed at the request of the claimant more 
than 1 year after the effective date of the law or VA issue, 
benefits may be authorized for a period of 1 year prior to 
the date of receipt of such request."  38 C.F.R. 
§ 3.114(a)(3).  

In the February 2003 statement of the case, the RO referred 
to changes in VA's SCHEDULE FOR RATING DISABILITIES, codified in 
38 C.F.R. Part 4 (2003), concerning hearing loss, which 
became effective on June 10, 1999.  However, the June 1999 
changes made to 38 C.F.R. §§ 4.85, 4.86 were with respect to 
the rating of hearing loss disabilities, not with the award 
of service connection.  Accordingly, these regulations impact 
upon the rating of hearing loss disabilities and not upon the 
whether service connection for a hearing loss disability is 
warranted.  As such, the liberalizing regulation was not 
applicable to the issue at hand which involves a grant of 
service connection for hearing loss.  As such, there appears 
to be no basis for the RO's assignment of April 1, 2001 as 
the effective date for service connection for hearing loss 
instead of the date of receipt of the veteran's claim on 
April 1, 2002.  

As such, the claim for an effective date prior to April 1, 
2001, must be denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

ORDER

An effective date for the award of service connection for 
hearing loss prior to April 1, 2001, is denied.



	                        
____________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



